DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim)(Pu NO: 2017/0244688) in view of SHIM (Shim) (Pub NO. US 2014/0203999)
Regarding Claim 1 Kim teaches: An electronic device [Fig.1 item 101 ] comprising: a display;[Fig.1, item 160]  5a communication unit; [Fig.1, item 170] and a processor [Fig.1, item 120] configured to: receive account access information from an external electronic device using a local network, [[00170], identification information provider transmit identification information to the device] transmit the account access information to a server, [[00176], electronic device may transmit authentication approval information to the server associated based. Authentication is based on input signal and identification information] 
Regarding claim 1, Kim does not explicitly teach  10receive account-related information about the external electronic device from the server, log into an account of the external electronic device based on the account-related information, and change a configuration of the electronic device while logged into the account of 15the external electronic device. 
[Fig.8,item S870, Transmit layout information of the second device that is stored in the server (S820) to the Frist device, wherein the layout info corresponds to account related information] log into an account of the external electronic device [Fig.8, item S840 Identical user account login.] based on the account-related information, and change a configuration of the electronic device while logged into the account of 15the external electronic device.[Fig.8, item S880 and S890, Determine the layout of icons and display icon screen according to the layout]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to configure (layout display) the first device of Kim’s system using the information about the second device based on user account log-in. Doing so would have reduced the time for the user to configure any new device. [0006] 
Regarding Claim 2 Kim teaches: the processor is further configured to receive the account access information from the external electronic device, when the electronic device is directly connected to the external electronic device through the local network, and  20wherein the connection is based on one of Wi-Fi Direct, Wi-Fi Aware, ultra-wideband (UWB), Bluetooth, and long-term evolution (LTE)-Direct.  [0071]
Regarding Claim 3 Kim teaches: the processor is further configured to: log off from the account of the external electronic device upon releasing the connection 25through the local network, log into a default account of the electronic device, and restore the configuration of the electronic device. [Fig.8A, item 870 and 890, release the access of the service offered through external device. [00186] once the service has been discounted, it would have been obvious for the user to log back into the device using default account to use the device]  
5Regarding Claim 5 Kim teaches: the account-related information comprises at least one of hardware account-related information, operating system (OS) account-related information, network provider and service provider account-related information, information about at least one service account linked with the account of the external electronic device, information about at least one application installed with the account of the external electronic 10device, and environmental information about the electronic device. [[0019]- [0021]]
Regarding Claim 6 Shim teaches: the processor is further configured to log into the at least one service account linked with the account of the external electronic device or the account of the at least one application [Fig.8, item S840, User account log in] 
Regarding Claim 7 Shim teaches: the processor is further configured to change a configuration of an application installed in the electronic device based on the account- related information.  [Fig.8, item S880 and S890, Determine the layout of icons and display icon screen according to the layout]
Regarding Claim 8 Shim teaches the processor is further configured to: receive, from the server, at least one of information about at least one service account linked with the account of the external electronic device, information about at least one application installed with the account of the external electronic device, and environmental 25information about the electronic device, when logging into the account of the external electronic device. [Fig.8, item S880 and S890, Determine the layout of icons and display icon screen according to the layout] 
Claim 9 is having similar limitations to that of the apparatus of claim 1. Accordingly, claim 9 is rejected under a similar rational as that of claim 1 above. 
Regarding Claim 10 Shim teaches: the processor is further configured to: display a first interface comprising a first object for connecting with the external electronic device,  [Fig.8 item S840, identical user login] display a second interface comprising a second object indicating a general connection and 15a third object indicating a connection for an account switch, upon detecting a first input to the first object, and establish the connection with the external electronic device and transmit the account access information, upon detecting a second input to the third object.  [Fig.8, item S840 to S890], upon user login, transfer the layout of the second device to the first device and change the layout of the first device.]
Regarding Claim 12 Kim teaches: the account-related information 25comprises at least one of hardware account-related information, operating system (OS) account- related information, network provider and service provider account-related information, information about at least one service account linked with the account of the electronic device, information about at least one application installed with the account of the electronic device, and environmental information about the external electronic device. [[0019]- [0021]] 
Regarding Claim 13 Kim teaches: the processor is further configured to generate a temporary account for the account of the electronic device, wherein the account access information is information about the temporary account.  .[Fig.8, item S880 and S890, Determine the layout of icons and display icon screen according to the layout of second device based on account information]
5 Regarding Claim 14 Kim teaches: the processor is further configured to delete the information about the temporary account when the connection with the external electronic device is released.  [Fig.8A, item 870 and 890, release the access of the service offered through external device. [00186]]
Regarding Claim 15 Kim teaches: 10transmit a connection release request message to the external electronic device when a strength of a communication signal between the external electronic device and the electronic device is determined to be a predetermined strength or less. [Fig.7A, item 710, and 720]  
Regarding Claim 16 Kim teaches: the processor is further configured to 15transmit a message requesting logging off of the external electronic device from the account of the electronic device, to a server, when the connection with the external electronic device is released.  [Fig.8A, item 870 and 890, release the access of the service offered through external device. [00186]]
Claim 18 is having similar limitations to that of the apparatus of claim 1. Accordingly, claim 18 is rejected under a similar rational as that of claim 1 above. 
Regarding Claim 19 Shim teaches: 5receiving, from the server, at least one of information about at least one service account linked with the account of the external electronic device, information about at least one application installed with the account of the external electronic device, and environmental information about the electronic device when logging into the account of the external electronic device.  [Fig.8, item S880 and S890, Determine the layout of icons and display icon screen according to the layout] 
Regarding Claim 20 Shim teaches: the account access information from the external electronic device comprises: displaying a first interface comprising a first object for connecting with the external electronic device;  15requesting an account switch to the external electronic device, upon detecting an input to the first object; and receiving the account access information from the external electronic device, upon requesting the account switch from the external electronic device. [Fig.8, item S840 to S890], upon user login, transfer the layout of the second device to the first device and change the layout of the first device.]
Claims 4 and 11 are rejected. Subject matters of the claims are well known in the art, which a skilled person would consider applying when designing a system.  Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim)(Pu NO: 2017/0244688) in view of SHIM (Shim) (Pub NO. US 2014/0203999) further in view of Somani et al. (Somani) (Pub NO. US 20160156638)
Regarding Claim 17 Kim teaches 20transmit the account access information to the external electronic device when identifying that the electronic device is positioned at a predetermined distance [Fig. 7A] 
The combination of Kim and Shim does not teach a predetermined angle from the external electronic device.  
However, Somani teaches a predetermined angle from the external electronic device.  [0052]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention, to use the angle determination of Somani along with the distance in Kim’s system. Doing so would have resulted in more precise data transfer between the device and the external device in Kim’s system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186